Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 07/16/2020; the provisional application priority date of 01/17/2018 is considered
Claims 30-34 and 39-52 are pending and rejected; claims 30 and 43 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34 and 39-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyos US Pub. No.: 2014/0337930 A1 (hereinafter Hoyos) [The cited prior art reference is disclosed by the applicant in the attached IDS]

Hoyos discloses:

As to claim 30, a method for authentication involving a first device and a second device, the method comprising: 
generating, by the second device, first authentication data using a biometric sensor on the second device and saving the first authentication data to the second device (see Hoyos Fig. 3, ¶¶67, 97-99, 105 and 114,  collect user identification information…  Enrollment also includes capturing (e.g., reading) the user's biometrics features, generating one or more biometric identifiers characterizing those features and determining the user's liveness); 
initiating, by the first device, a request for authentication on the second device (see Hoyos Fig. 3 and ¶67-68, request for authentication by the mobile device); 
receiving, by the second device, the request for authentication, generating, by the second device, second authentication data using the biometric sensor on the second device (see Hoyos Fig. 3¶¶74-75, at step 320, the user's identity is verified. Identity verification provides additional security and determines that the user 124 is, in fact, who they claim to be. It should be understood that verifying the user's identity can be performed by the system server 105, the mobile device 101a, or a combination of the foregoing…, the mobile device processor 110, which is configured by executing one or more software modules 130, including, preferably, the enrollment module 176 and communication module 182, can transmit the user identification information can to the system server 105 for identity verification); 
comparing, by the second device, the first authentication data to the second authentication data; determining, by the second device, that the second authentication data corresponds to the first authentication data   (see Hoyos ¶125, at step 430, the user is authenticated according to at least a portion of the one or more current biometric identifiers. Using the current biometric identifiers, the user's identity can be authenticated by comparing the biometric identifiers to one or more stored biometric identifiers that were previously generated during the enrollment process or subsequent authentication sessions) ; 
sending, by the second device, a message confirming that the authentication was successful; and receiving, by the first device, the message confirming that the authentication was successful (see Hoyos ¶¶126 131, the mobile device processor, configured by executing one or more software modules 130, including, preferably, the authentication module, authenticates the user 124 by matching at least a portion of the one or more current biometric identifiers generated at step 515 to the previously generated version(s) and determining whether they match to a requisite degree… then the user is authorized by the system server 105).

AS to claim 31, the method of claim 30, wherein upon receiving a message confirming that the authentication was successful, the first device is granted access to digital information (see Hoyos ¶26, the system can electronically grant access to the networked environment that the user's trying to access).

As to claim 32, the method of claim 30, wherein the message confirming that authentication was successful confirms that a package was received by a user of the second device, the user corresponding to the authentication data (see Hoyos ¶¶26 28, If user is successfully authenticated, the system can electronically grant access to the networked environment that the user's trying to access).

As to claim 33, the method of claim 30, wherein the second authentication data generated using the biometric sensor is biometric data unique to a user of the second device (see Hoyos, ¶109, extract and record dynamic information of Vitruvian biometric features and encode the features as a biometric identifier that is indicative of liveness and/or as a unique liveness identifier).

As to claim 34, the method of claim 33, wherein receiving the message at the first mobile device confirming that the authentication was successful verifies that the user is using the second device (see Hoyos ¶128, verifying the user's liveness can also include analyzing the captured biometric and non-machine-vision information and/or the liveness identifier(s) to determine whether they exhibit characteristics of a live subject to a prescribed certainty).

35-37. (canceled)

As to claim 38, the method of claim 30, wherein upon receiving a message confirming that the authentication was successful, the first device grants access to a physical location (see Hoyos ¶139, Based on the authorization notification, any such remote computing device which receives the authorization notification can grant access to the user and/or further authorize the user to access the ACE and/or process the requested transaction).

As to claim 39, the method of claim 38, wherein the first device grants access to a physical location by unlocking a physical barrier (see Hoyos ¶139, Based on the authorization notification, any such remote computing device which receives the authorization notification can grant access to the user and/or further authorize the user to access the ACE and/or process the requested transaction [access to physical location is an intended use the cited prior art reference is capable to perform]).

As to claim 40, the method of claim 30, wherein the biometric sensor on the second device is adapted to determine at least one of a retina scan information, iris pattern information, fingerprint scan information, finger vein scan information, face scan information, or voice pattern information (see Hoyos ¶165, he biometric identifier is not limited to including the exemplary Vitruvian identifier and can include any number of alternative biometric representations of a user such as identifiers generated according to known biometric identification modalities (e.g., iris, face, voice, fingerprint, and the like)).

As to claim 41, the method claim 30, further comprising generating, by the first device, an electronic signature upon receiving the message confirming that the authentication was successful (see Hoyos ¶125, he user is authenticated according to at least a portion of the one or more current biometric identifiers. Using the current biometric identifiers, the user's identity can be authenticated by comparing the biometric identifiers to one or more stored biometric identifiers that were previously generated during the enrollment process or subsequent authentication session).

As to claim 42, the method of claim 31, wherein access to digital information comprises access to bank account information (see Hoyos ¶139, Based on the authorization notification, any such remote computing device which receives the authorization notification can grant access to the user and/or further authorize the user to access the ACE and/or process the requested transaction [access to bank account information is an intended use the cited prior art reference is capable to perform]).

As to independent claim 43, this claim directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 44-52, these claims contain substantially similar subject matter as claim 31-34 and 38-42; therefore, they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433           

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433